Ryland, Judge,
delivered the opinion of the court.
The question in this' case is, what was renewed? The original policy, or the renewed policy as endorsed on the original l There being two renewals, the last one being the foundation of this action. This question is one alone of construction, and we hesitate not to declare that, in our opinion, the last renewal embraces only the original policy as it was first made between the parties, and not the policy as it was first renewed.
The plaintiff contends that the last renewal has reference only to the policy as it was after its first renewal ; thereby making, as he says, fire one of the perils insured against. Now, in the original policy, “fire” and “ice5® are both ex*85cepted. Upon the first renewal, “ ice” only was excepted. The plaintiff contends that this exception on the back of the policy, excluding “ice” only, and not “fire” and “ice,” as was the case in the original policy, made the policy, as renewed for the first time, a policy against fire as well as other dangers therein enumerated, and then contends that the last renewal was hut a continuance of the policy as renewed before, consequently not excluding fire as one of the perils.
The terms of the last renewal are as follows : “ Office Phoenix Insurance company, St. Louis, April 12, 1852. In consideration of the premium of forty-five dollars, the within policy is renewed for one month, commencing on the 12th day of April, 1852, and for the sum of three thousand dollars, on brushes, within described. Prem. $45. W. H. Pritchard, Secretary. ”
On looking to the first renewal endorsed on same policy, I find the subject insured to be “ brushes, within described.” The second renewal is in general terms. The within policy is renewed “ on brushes, within described.” Now it is obvious that had the parties intended to renew the renewed policy, they would have chosen apt and proper_words to effect that purpose ; they would not have said, “ the within policy is renewed,” aud «topped at that. There can be no doubt, it seems to the court, what was meant by this last renewal. It was the original policy, and that excluding fire and ice both; consequently fire was not one of the perils insured against, and the instruction of the court below was proper.'
The judgment of the court below will therefore he affirmed;
the other judges concurring.